EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, presented in a telephone interview on July 21, 2022, was given in a subsequent telephone call with Joseph Ambrose on July 22, 2022.

The claims of the application have been amended as follows: 

1.	(Currently Amended) A garment, comprising:
	a base layer comprising a waistband, the waistband extending around an entire circumference of the garment; and
	an outer layer,
	wherein the outer layer extends around less than [[an]] the entire circumference of the garment,
	wherein the outer layer includes a first portion disposed on a front side of the garment and a second portion disposed on a back side of the garment, the second portion separated from the first portion on a lateral side of the garment, and a periphery that has an upper end that defines a concave down shape, the upper end being spaced apart from the waistband of the base layer, 
wherein the outer layer is coupled to the base layer at less than an entirety of the periphery, and 
wherein the outer layer does not cover at least a portion of a lateral side of the base layer between the first portion and the second portion.

21.	(Currently Amended) A garment, comprising: 
a base layer comprising a waistband, the waistband extending around an entire circumference of the garment; and 
an outer layer, 
wherein the outer layer extends around less than [[an]] the entire circumference of the garment, wherein the outer layer includes a first portion disposed on a front side of the garment and a second portion disposed on a back side of the garment and separated from the first portion on a lateral side of the garment, and a periphery of the first portion of the outer layer that has an upper end that defines a concave down shape, the upper end being spaced apart from the waistband of the base layer, 
wherein the outer layer does not cover at least a portion of a lateral side of the base layer between the first portion and the second portion and wherein the base layer is an outermost layer of the garment within said portion of the lateral side between the first and second portions of the outer layer.

Claims 1-4, 7-11, 13-16, 18-19, and 21 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Luong (US 2017/0318868) teaches a garment having a base layer with a waistband and an outer layer having front and back portions separated from one another on lateral sides of the garment that define a concave down shape at an upper end periphery of the outer layer.  Diakonov (US 2018/0206567) when used to modify the waistband of Luong teaches the waistband being spaced apart from the upper end of the outer layer.  However, neither Luong nor Diakonov teach said spaced waistband extending around an entire circumference of the garment.  The closest prior art, Diakonov, teaches the spaced waistband within the pocket structure, but the pocket including the spaced waistband does not extend around the entire circumference of the garment.  Accordingly, claims 1-4, 7-11, 13-16, 18-19, and 21 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732